Name: Commission Regulation (EEC) No 3753/92 of 23 December 1992 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 380/46 Official Journal of the European Communities 24. 12. 92 COMMISSION REGULATION (EEC) No 3753/92 of 23 December 1992 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid Whereas Article 3 of Council Regulation (EEC) No 2746/75 (6) and Article 6 of Council Regulation (EEC) No 2744/75 Q, as last amended by Regulation (EEC) No 1906/87 (8), lay down specific criteria to be taken into account for calculating the refunds on cereals and on products processed from cereals ; whereas specific criteria applying in the case of wheat flours are set out in Article 4 of Regulation (EEC) No 2746/75 ; Whereas the specific criteria to be used for calculating the export refund on rice are set out in Article 3 of Council Regulation (EEC) No 1431 /76 (9); Whereas the refunds fixed by this Regulation are appli ­ cable without any variations, for all destinations ; Whereas the measures provided for this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular the fourth subparagraph of Article 16(2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 674/92 (4), and in particular Article 1 1 (2) thereof, Whereas Article 2 of Council Regulation (EEC) No 2681 /74 of 21 October 1974 on Community financing of expenditure incurred in respect of the supply of agricul ­ tural products as food aid (*) lays down that the portion of the expenditure corresponding to the export refunds on the products in question fixed under Community rules is to be charged to the European Agricultural Guidance and Guarantee Fund, Guarantee Section ; Whereas, in order to make it easier to draw up and manage the budget for Community food aid actions and to enable the Member States to know the extent of Community participation in the financing of national food aid actions, the level of the refunds granted for these actions should be determined ; Whereas the general and implementing rules provided for in Article 16 of Regulation (EEC) No 2727/75 and in Article 17 of Regulation (EEC) No 1418/76 on export refunds are applicable mutatis mutandis to the above ­ mentioned operations ; HAS ADOPTED THIS REGULATION : Article 1 For Community and national food aid operations the refunds applicable for January 1993 to cereals and rice sector products shall be as set out in the Annex. Article 2 The refunds fixed in this Regulation shall not be regarded as refunds varying according to destination . Article 3 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1 975, p. 1 . (2) OJ No L 180, 1 . 7. 1992, p. 1 . (3) OJ No L 166, 25. 6 . 1976, p. 1 . (4) OJ No L 73, 19 . 3 . 1992, p. 7 . 0 OJ No L 288, 25. 10 . 1974, p . 1 . (') OJ No L 281 , 1 . 11 . 1975, p. 78 . f) OJ No L 281 , 1 . 11 . 1975, p. 65. (8) OJ No L 182, 3 . 7. 1987, p. 49 . (') OJ No L 166, 25. 6. 1976, p. 36. 24. 12. 92 Official Journal of the European Communities No L 380/47 ANNEX to the Commission Regulation of 23 December 1992 fixing the refunds applicable to cereal and rice sector products supplied as Community and national food aid (ECU/tonne) Product code Refund 1001 10 90 000 124,50 1001 90 99 000 71,00 1002 00 00 000 101,50 1003 00 90 000 76,50 1004 00 90 000  1005 90 00 000 92,00 1006 20 92 000 195,00 1006 20 94 000 195,00 1006 30 42 000  1006 30 44 000  1006 30 92 100 244,00 1006 30 92 900 244,00 1006 30 94 100 244,00 1006 30 94 900 244,00 1006 30 96 100 244,00 1006 30 96 900 244,00 1006 40 00 000  1007 00 90 000 92,00 1101 00 00 100 96,00 1101 00 00 130 96,00 1102 20 10 100 121,63 1102 20 10 300 104,26 1102 30 00 000  1102 90 10 100 106,14 1103 11 10 500 186,00 1103 11 90 100 96,00 1103 13 10 100 156,38 1103 14 00 000  1104 12 90 100 212,44 1104 21 50 100 141,52 NB : The product codes and the footnotes are defined in amended Commission Regulation (EEC) No 3846/87.